In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-1183V
                                   Filed: November 19, 2015
                                        UNPUBLISHED

****************************
LISA CRIDER,                            *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
                                        *     Influenza (“Flu”) Vaccine;
                                        *     Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
John Howie, Jr. Howie Law, P.C., Dallas TX, for petitioner.
Darryl Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On December 9, 2014, Lisa Crider (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act”]. Petitioner alleges that she suffered Guillain-Barré Syndrome
(“GBS”) after receiving the influenza vaccine on December 5, 2011. Petition at 1, ¶ 28;
see also Stipulation, filed Nov. 19, 2015, ¶¶ 2, 4. Petitioner further alleges that she has
suffered the effects of her injury for more than six month and that she never filed a civil
action or received compensation for her injuries. Petition, ¶¶ 27, 29; see also
Stipulation ¶ 5. “Respondent denies that the influenza vaccine caused petitioner to
suffer from GBS or any other injury or her current disabilities.” Stipulation, ¶ 6.

       Nevertheless, on November 19, 2015, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        a. A lump sum of $300,000.00, in the form of a check payable to petitioner.

        b. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the attached stipulation (attached as Appendix A), paid
           to the life insurance company from which the annuity will be purchased.

Stipulation, 8. This amount represents compensation for all items of damages that
would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2
          Case 1:14-vv-01183-UNJ Document 28 Filed 11/19/15 Page 1 of 6




                   IN THE UNITED STATES COURT OF FEDERAL CLAIM S
                                   OFFICE OF SPECIAL MASTE RS


                                                    )
LISA C RID ER,                                      )
                                                    )
                        Petitioner.                 )
     Y.                                             )
                                                    )                No. 14-l 183V
SECRETARY OF HEALTH                                 )                Chie f Spec ia l Master Dorsey
AND HUMAN SERV ICES                                 )
                                                    )
                       Respondent.                  )


                                               STIPULATI ON

          T he parties he reby stipul ate to the fo llow ing m atters:

          I . Lisa Crider, petitio ne r, fil ed a petition fo r vaccine compensation under the Nati onal

Vaccine Injury Compensation Prog ram, 42 U.S.C. §§ 300aa- l 0 to -3 4 (the ·'Vacc ine Program .. ).

The petitio n seeks compensatio n for injuries a l legcd ly related to pctiti oner· s receipt of an

influenza vacci ne, w hich vaccine is contained in the Vaccine Injury Tab le (the ·'Table" ),

42 C.F.R. § 100.3 (a).

          2. Petitio ner received he r nu immunizatio n o n Decembe r 5, 20 11 .

          3. The vaccinatio n was administered w ithin the United States .

          4. Petitio ner a lleges that she suffered Guillain-Barrc Syndro me ("GBS") as a result o f

receiving the innuenza vaccine.

          5. Petitioner represents that there has been no prior award o r settlement o f a civ il action

for damages o n her behalf as a result o f her cond ition.

          6. Respondent de nies that the influenza vacc ine caused petitioner to suffer fro m GBS or

any other injury or her current conditio n.
        Case 1:14-vv-01183-UNJ Document 28 Filed 11/19/15 Page 2 of 6




        7. Maintaining their above-stated pos itions. the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipu lati on.

        8. As soon as practicable after an entry of j udgment reflecting a deci sion consistent with

the terms o f thi s Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l (a)( I). the Secretary of Health and Human Services wi II issue

the fo llowing vaccine compensation payments:

       a. A lump sum of $300,000.00, in the fo rm of a check payable to petitioner. Thi s
       amount represents compensation for all damages that would be ava il abl e under 42 U.S.C.
       §300aa- l 5(a), except as set fo rth in paragra ph 8.b.;

       b. An amount sufficient to purchase the annuity contract desc ribed in paragraph I 0
       below, paid to the life in surance company from which the annuity will be purchased
       (the " Life Insuran ce Company").

       9. The Life Insurance Company must have a minimum of S250,000,000 capital and

surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company

must have one of the fo llowing ratin gs from two of the fo ll owing rating organizations:

       a.      A. M. Best Company: A++, /\+. A+g, A+p, A+r, or A+s;

       b.      Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa I, or /\aa;

       c.      Standard and Poor· s Corporation Insurer Claims-Paying Ability Rating: /\ /\-.
               AA , AA+, or AAA ;

       d.      Fitch Credit Rating Company, Insurance Company Claims Payin g Ability Rating:
               AA-, AA, AA+, or AAA.

        I 0. The Secretary of Hea lth and I luman Services agrees to purchase an annuity contract

from the Li fe Insurance Company fo r the benefit of petitioner. Lisa Crider, pursuant to whi ch the

Life Insurance Company wi ll agree to make payments peri od icall y to Lisa Crider for all

remaining damages that would be ava ilable under 42 U.S.C . §300aa-l 5(a), as fo llows:



                                                  2
         Case 1:14-vv-01183-UNJ Document 28 Filed 11/19/15 Page 3 of 6




         a. Beginning as soon as practicable a fter the date of judgment, $ 1,054.43 per mo nth for
         twelve ( 12) yea rs certa in, increas ing at two percent (2%) compo unded annuall y from the
         date payments begin.

T he payments prov ided fo r in thi s paragraph I 0 s ha ll be made as set forth a bove. Sho uld Li sa

C rider predecease the exhausti on of any certa in payments set forth above, any rema ining certain

payme nts sha ll be made to her estate. Written notice sha ll be prov ided to the Secretary of Health

and Human Services and the Life Insurance Com pany w ith in twenty (20) days of Lisa C rider's

death.

         I I . The ann uity contract w ill be owned so le ly and exclusively by the Secretary of Heal th

and Human Services and wi ll be purchased as soon as practicable fo ll owin g the entry of a

judgment in conformity with this Stipulation. T he parties stip ul ate a nd agree that the Secretary

of Hea lth and Human Serv ices and the Uni ted States o f A merica are not respo nsible for the

payment of a ny sums other than the amounts set fo rth in paragraph 8 he re in and the amounts

awarded pursuant to paragraph 12 herein, and that they do not guarantee or in sure any of the

futu re an nuity payments. Upo n the purchase of the annu ity contract, the Secre tary of Health and

Huma n Servi ces and the United States of America are re leased from any and a ll o bligations with

respect to future annuity payments.

         I 2. As soon as practicab le afte r the e ntry of judgment on ent itlement in thi s case, and

after petiti oner has filed both a proper and timely e lecti on to receive compensation pursuant to

42 U.S.C. § 300aa-2 I (a)( I), and an appl icatio n, the parties w ill submit to further proceed ings

before the specia l master to awa rd reasona ble attorneys' fees and costs incurred in proceed ing

upon this petition.

         I 3. Petiti oner and her atto rney represent that they ha ve identified to respondent a l I

known sources of payment for item s or services for w hich the Program is not primaril y liable



                                                     3
         Case 1:14-vv-01183-UNJ Document 28 Filed 11/19/15 Page 4 of 6




under 42 U.S.C. § 300aa- I 5(g). including State compensation programs, insurance po licies.

Federal or State health benefits programs (other than Title X IX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        14. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 12 o f this Stipul ation will be made in accordance with 42 U.S .C. § 300aa-15(i),

subj ect to the availabili ty of suffi cient statutory funds.

        15. The parties and their attorneys further agree and stipu late that, except for any award

for attorneys' fees and litigati on costs, and past unreimbursable expenses, the money provided

pursuant to thi s Stipulation either immed iately or as part of the annuity contract, will be used

so lely fo r petitioner's benefit as contemplated by a strict construction of 42 U.S.C. §§ 300aa-

l 5(a) and (d), and subject to the conditions of 42 U.S.C. §§ 300aa- I5(g) and (h).

        16. In return fo r the payments described in paragraphs 8 and 12. petitioner, in her

indi vidual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acq uit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought. could have been brought, or could be timel y

brought in the Court of Federa l Claims, under the Nati onal Vaccin e Injury Compensat ion

Program, 42 U.S.C. § 300 aa- 10 et seq., on account of. or in any way growing out of, any and all

known or unknown, suspected or unsuspected persona l injuries to or death of petiti oner resu lti ng

from, or alleged to have resulted from, the influenza vaccination admin istered on December 5,

2011, as alleged by petitioner in a petition for vacci ne compensation fil ed on or about December

9, 20 14, in the Un ited States Court of Federal Claims as petition   o. 14-l l 83V.



                                                      4
         Case 1:14-vv-01183-UNJ Document 28 Filed 11/19/15 Page 5 of 6




        17. If petitioner sho uld die pri or to e ntry of judgment, this agreement shall be vo idable

upon prope r notice to the Court on behalf of either or both of the pa rties .

        18. If the speci al m aster fa ils to issue a decision in complete conformity with the terms

o f thi s Stipulation o r ifthe Court of Federa l C laims fail s to e nter judgme nt in conformity with a

decision that is in complete conformity w ith the te rms o f thi s Stipulation, then the parties'

settlement a nd thi s Stipulation sha ll be voidable at the so le di scretion of e ithe r party.

         19. This Stipu lati on expresses a full and complete negoti ated settle me nt of liabi lity a nd

damages cla imed under the Natio na l Childhood Vaccine Injury Act of 1986, as ame nded, except

as otherwi se noted in paragraph 12 above. There is absolutely no agreement o n the part of the

parties he reto to m ake any paym e nt or to do any act o r thing othe r than is herein express ly stated

and clearl y agreed to. The parties furthe r agree a nd understand that the award described in this

Stipulation m ay reflect a compromi se of the parties' respective pos itio ns as to liab ility and/o r

amount o f damages, a nd furth er, that a change in the nature o f the injury or condition or in the

ite ms of compensation sought, is not grounds to modi fy o r rev ise thi s agreeme nt.

        20. Petitioner hereby a utho ri zes respondent to disclose documents fil ed by petitio ne r in

this case consistent with the Privacy Act and the routine uses described in the National Vaccine

Injury Compe nsation Program System of Records, No. 09-15-0056.

        2 1. Th is Stipulati on sha ll not be construed as an ad mi ssio n by the United States or the

Secretary of Health and Human Serv ices that the influenza vaccine caused petitioner's GBS o r

any other injury o r he r c urre nt conditio n.

        22. Al l ri ghts a nd o bligatio ns of petitioner he reunde r s ha ll appl y equal ly to petitioner's

he irs, executors, administrators, s uccessors, and/o r assigns.

                                        END OF STIPULATION



                                                      5
      Case 1:14-vv-01183-UNJ Document 28 Filed 11/19/15 Page 6 of 6




    Respectfully submitted,

    PETITIONER:


    /Jr/J.ldl, 6-;Jl~
    . I A RIDER

   AT TO RN EY OF RE CO RD
                                  FO R              AUTHORIZED REPRE~NT
   PETITIONER:                                                          ATIVE
                                                    OF THE ATTORNEY GENE
                                                                        RAL:


           . HOWIE, ., ESQ.
           LAW,P.C.
  4040 North Central Expressway,
                                 Suite 850
                                                  ~Deputy Director
  Dallas, TX 75204                                 Torts Branch
  Tel:   ~2 14)   622-6340                         Civil Division.
                                                   U.S.Departnle.::itofJustice
                                                   P.O. Box.146
                                                   Benjamin Franldin Station
                                                   Washington, DC 20044-0146


 AUTHORIZED REPRESEN
                                TAT1
 OF TH E SECRETARY OF HE Vll:                     ATTORNEY OF RECORD FO
                                                                       R
                        ALTH                      RESPONDENT:
 AND HUMAN/~~r
                                         ,
      .lJ Ud;:JJ~-:..-;~.:-
A. MELISSAHOti§TON M.D.,
Director, Division of Injury Co
                                M.P.H., FAAF      ~
                                                  DARRYL R. WISHARD
                               mpensation         Senior Tl'ial Attorney
Progrruns
Health~are    System s Bureau                     Torts Branch
U.S. Department of Health                        Civil Division
and Hum.au Services                              U.S. Department of Justice
5600 Fishers Lane                                P.O. Box 146
Parkla"'1n Building, Mail Stop 11                Benjamin Franklin Station
                                  C-26           Washington, DC 20044-0146
Rockvile , MD 20857
                                                 Tel : (202) 616-4357




                                             6